Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 9, 2015

                                       No. 04-15-00271-CV

                             ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2001-PC-1263
                            Honorable Kelly Cross, Judge Presiding


                                          ORDER
        Appellant has filed a motion asking for numerous forms of relief from this court. First,
appellant asks that we grant a “temporary injunction” pursuant to Rule 52.1 of the Texas Rules
of Procedure, enjoining appellees “from relying on orders of the Bexar County Probate Court #1
that permit it to continue collection activities and litigation in violation of the guiding principles
of San Antonio Area Foundation v. Lang, 2000 WL 1675984 (Tex. 2000).” Rule 52.1 governs
original proceedings filed in this court. See Tex. R. App. P. 52.1. If appellant is seeking a writ
of injunction, he must do so in accordance with the rules applicable to such proceedings. The
motion filed by appellant is not a writ under Rule 52. Accordingly, we DENY appellant’s
motion with regard to the request for a “temporary injunction.” Second, appellant asks for a
rehearing of this court’s orders of October 20, 2015, and October 22, 2015. In the first order,
issued October 20, 2015, we denied appellant’s request to abate and filed a second amended
brief. In the October 22, 2015 order, we simply ordered several motions filed by appellees
carried with the appeal. Upon review, we DENY appellant’s motion asking this court to
overturn these orders. Finally, appellant asks for “an extension of time to file a reply brief until
after a final disposition of this motion[.]” We GRANT this portion of appellant’s motion to the
extent appellant is seeking additional time to file a reply brief. Appellees’ brief was filed
October 21, 2015. Accordingly, appellant’s reply brief is due on or before November 10, 2015 –
twenty from the date appellees’ brief was filed. See Tex. R. App. P. 38.6(c). We ORDER
appellant to file his reply brief on or before November 30, 2015, giving appellant an additional
twenty days to file his reply brief.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court